Pee Curiam:
This case does not require extended discussion. The learned referee has given sufficient reasons for his findings. It is clear that but for plaintiff’s laches Jones would not have been able to sell the whiskey the second time; and the rule is well established that, where one of two innocent persons must suffer a loss, such loss must be borne by the person, whose neglect was the occasion of it. The plaintiff left the whiskey absolutely under the control of Jones, when, by reasonable caution, he could have placed it beyond his power to re-sell it. The defendant was a good-faith purchaser, without any knowledge of tire prior purchase and of the fraud of J ones. Having so purchased the whiskey, paid the tax, and taken it out of bond, we see no reason why he did not get a good title.
Judgment affirmed.